Citation Nr: 1732931	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  08-16 444A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for coronary artery disease (CAD) as secondary to bilateral lower extremity peripheral vascular disease (PVD) or right lower extremity deep venous thrombosis (DVT).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1976 to July 1988

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2009, the Veteran testified during a hearing before RO personnel. A transcript of that hearing is of record.

The Veteran was scheduled for a hearing before the Board in June 2010. However, the Veteran, through his prior representative, submitted written correspondence cancelling that hearing request. 

This appeal was denied by the Board in a July 2016 decision. The Veteran appealed to the Court of Appeals for Veterans Claims (CAVC). In January 2017, the case was remanded to the Board by CAVC pursuant to a Joint Motion for Partial Remand (JMR). Notably, the JMR requested that CAVC not disturb the part of the Board's decision that denied this claim based upon a theory of direct service connection and only requested a remand on the theory of secondary service connection.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The parties' JMR stated that the claim should be remanded because the Board erred when it did not ensure compliance with its September 2015 remand and relied upon an inadequate examination and opinion as to the question of aggravation.

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the December 2015 examiner for clarification of his/her opinion. 

The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that coronary artery disease is aggravated (permanently worsened beyond the natural progress of the disorder) by service-connected bilateral lower extremity PVD or right lower extremity DVT.

The complete rationale for all opinions expressed must be discussed in the report. Specifically, the examiner must explain how the fact that the Veteran did not experience pain or have new symptoms shows that it is less likely than not that the CAD was aggravated by the PVD or DVT, as stated in the December 2015 VA medical examination report. The examiner must provide a full rationale for his/her opinion, including any necessary citations to the Veteran's records and/or relevant medical literature.

If the December 2015 examiner is not available or if the December 2015 examiner deems it necessary for any reason, schedule the Veteran for a VA medical examination in order to provide a comprehensive requested opinion.

2. After reviewing the claims file to confirm that all of the above steps have been taken, readjudicate the claim on appeal. If the benefit sought in connection with the claims remains denied, the Veteran and his attorney should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by CAVC for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




